Citation Nr: 1125179	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  11-05 259	)	DATE
	)
	)

THE ISSUE

Whether a July 2007 Board decision, which granted an initial rating of 10 percent for residual scarring of the right arm, effective from September 11, 2003, the date of the grant of service connection, should be revised or reversed on the basis of clear and unmistakable error.  

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities, entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right wrist and hand disabilities, entitlement to an initial evaluation in excess of 10 percent for schizoaffective disorder, and entitlement to an effective date earlier than November 3, 2003, for the grant of service connection for schizoaffective disorder, are the subject of a separate appellate decision.)   


REPRESENTATION

Moving party represented by:William C. Herren, Attorney at Law





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran, who is the moving party, had active service from November 1988 to April 1993.  

This matter is before the Board as an original action on the motion of the Veteran in which he alleges clear and unmistakable error (CUE) in a July 2007 Board decision, which granted an initial rating of 10 percent for residual scarring of the right arm, effective from September 11, 2003, the date of the grant of service connection.  


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO granted service connection for scarring of the right arm, effective from September 11, 2003.  The Veteran did not file an appeal as to the effective date of that award within one year of receiving notice of the award and the decision became final with respect to the date of the award of service connection.  

2.  The Veteran has failed to advance a valid claim of CUE of fact or law in the Board's July 2007 decision, which granted an initial rating of 10 percent for residual scarring of the right arm, effective from September 11, 2003, the date of the grant of service connection.  Thus, the specific pleading requirements of 38 C.F.R. § 20.1404(b) have not been met.  





CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a claimant in developing the facts pertinent to his or her claim, and to notify him or her of the evidence necessary to complete an application for benefits.  The Veterans Claims Assistance Act of 2000 (VCAA), which became law on November 9, 2000, redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior Board decisions or in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

By way of procedural history, in an April 2004 rating action, the RO granted service connection for scarring of the right arm.  At that time, the RO assigned a noncompensable disability evaluation for the Veteran's service-connected scarring of the right arm, effective from September 11, 2003.  

In September 2004, the Veteran filed a notice of disagreement (NOD), disagreeing with the noncompensable evaluation assigned to his service-connected scarring of the right arm.  No reference to the effective date of the award of service connection was made at that time.  Thus, although the Veteran subsequently filed a timely substantive appeal following the issuance of a statement of the case regarding the issue for an initial compensable evaluation for scarring of the right arm, he did not appeal the April 2004 rating action with respect to the effective date of the grant of service connection for scarring of the right arm.  Thus, the RO's April 2004 rating decision became final with respect to the effective date of the grant of service connection for scarring of the right arm.  See 38 U.S.C.A. § 7105 (West 2002).    

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  The Veteran must timely appeal the VA decision that assigned the effective date in question.  If an untimely freestanding claim for an early effective date is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.

By a July 2007 decision, the Board concluded that the criteria for an initial evaluation of 10 percent, and no greater, for residual scarring of the right arm had been met, effective from September 11, 2003, the date of the grant of service connection.   

The Veteran, through his attorney-representative, filed a January 2011 motion for CUE as to the Board's July 2007 decision.  The Veteran's attorney-representative maintained that an effective date earlier than September 11, 2003, for the grant of service connection for residual scarring of the right arm was warranted.  Specifically, the Veteran's attorney-representative contended that the Veteran filed his initial claim for service connection for scarring of the right arm in May 1993, within one year after his separation from the military.  Thus, the Veteran's attorney-representative alleged that the Veteran's claim remained pending until it was ultimately granted in an April 2004 rating action.  As such, the Veteran's attorney-representative maintained that the day following the Veteran's discharge, which would be April 21, 1993, should be the effective date of the grant of service connection for residual scarring of the right arm.  See 38 C.F.R. § 3.400(b)(2)(i).

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010).

As explained above, a claimant may not bring a "free-standing" claim for an earlier effective date when the decision assigning that effective date (here, the April 2004 RO decision) has become final.  Rudd, 20 Vet. App. at 296, 299-300.  Accordingly, and pursuant to Rudd, the only way that the Veteran could challenge the effective date assigned by the April 2004 RO decision would be to allege CUE in that decision, and not by challenging the July 2007 Board decision.  In the July 2007 decision, the Board correctly addressed the issue on appeal, which was entitlement to an initial compensable rating for scarring of the right arm.  As there was no timely NOD filed for the effective date issue after the RO's final April 2004 rating decision, the Board did not even have jurisdiction over the effective date issue at the time of its July 2007 decision.  Yet in the January 2011 CUE motion, neither the Veteran nor his attorney-representative specifically addressed these matters and how they related to the CUE claim.  Rather, the Veteran's attorney-representative maintained that because an effective date earlier than September 11, 2003, for the grant of service connection for residual scarring of the right arm was warranted, specifically April 21, 1993, the Board should have granted the initial 10 percent evaluation effective from April 21, 1993.  

In light of the above, the Board finds that the specific requirements of 38 C.F.R. § 20.1404(b) have not been met here as to an allegation of CUE of fact or law in the Board's July 2007 decision, which granted an initial rating of 10 percent for residual scarring of the right arm, effective from September 11, 2003, the date of the grant of service connection.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.  See also Simmons v. Principi, 17 Vet. App. 104, 114 (2003).      

Lastly, as an aside, given that the only way for the Veteran to challenge the effective date assigned by the April 2004 RO decision is to allege CUE in that decision, the Board notes that in the separate appellate decision referred to on the cover page of this decision, the Board referred the issue of whether there was CUE in an April 2004 rating decision that assigned an effective date of September 11, 2003, for the grant of service connection for scarring of the right arm, to the Agency of Original Jurisdiction (AOJ) for appropriate action.    


ORDER

The motion is dismissed without prejudice to refiling.   








____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


